Citation Nr: 1605914	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2015, the Veteran testified at a Travel Board hearing at the VA RO before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.  The undersigned Veterans Law Judge held the record open for 60 days for the claimant to submit additional evidence.  38 C.F.R. § 20.709 (2015).  That time period has expired.  

The issue of entitlement to service connection for a right knee disorder has been raised by the record in the May 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his right foot during service by repeatedly sliding down a ladder railing in a submarine.  Hearing transcript, pages 3, 13.  The appellant is competent to report to this injury, and the Board finds him credible.  Posterior tibial tendon dysfunction of the right foot with mild arthritis and right flat foot have been diagnosed.  Therefore, an examination addressing whether the right foot disorders are related to active service is necessary. 

At the hearing, the Veteran testified that he still receives VA treatment.  Id. at 5.  The RO obtained records from the Omaha VA Medical Center from March 2009 to January 2013.  The available records reflect that he received treatment at that facility prior to March 2009.  The outstanding records are potentially relevant to all claims on appeal.  Therefore, the AOJ should obtain all records from the Omaha VA Medical Center prior to March 16, 2009, and from January 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right foot and left knee disorders, diabetes, and neuropathy, and obtain all identified records.  Regardless of the claimant's response, obtain all records from the Omaha VA Medical Center prior to March 16, 2009, and from January 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his bilateral feet and knee disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his right foot disorder.  

The examiner should provide written responses to the following inquiry:

(a) Posterior tibial tendon dysfunction of the right foot or residuals thereof

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the posterior tibial tendon dysfunction of the right foot or residuals thereof are related to active service, to include repeatedly sliding down a ladder railing in a submarine? 

(b) Any arthritis of the right foot

Whether it is at least as likely as not (i.e.,      probability of 50 percent or greater) that any arthritis of the right foot is related to active service, to include repeatedly sliding down a ladder railing in a submarine?

(c) Right flat foot

Whether it is at least as likely as not (i.e.,      probability of 50 percent or greater) that the right flat foot is related to active service, to include repeatedly sliding down a ladder railing in a submarine?

(d) Any other current right foot disorder

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other currently diagnosed right foot disorder is related to active service, to include repeatedly sliding down a ladder railing in a submarine? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

